Citation Nr: 0302089	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  98-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for throat and sinus 
disorders.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from September 1974 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), and a rating decision of the RO, Washington, 
District of Columbia (DC).  The March 1997 rating decision 
allowed the veteran's claim for service connection for lumbar 
degenerative disease, evaluated as 10 percent disabling, and 
for a hiatal hernia, evaluated as 0 percent disabling, and 
denied service connection for right knee sprain, injury to 
right elbow with lateral epicondylitis; myopia, astigmatism, 
and presbyopia, residuals of an injury to his left eye, a 
cerebral concussion, and for throat and sinus.  The April 
1998 rating decision confirmed the rating for the lumbar 
degenerative disease as 10 percent disabling.  The veteran's 
claim was transferred to the Washington, DC, RO as a result 
of the veteran's relocation to Turkey.  In the June 2002 
rating decision, the Washington, DC, RO increased the 
evaluation of the veteran's lumbar spondylosis to 20 percent 
disabling, effective August 1997, and confirmed the denial of 
service connection for the veteran's throat and sinus 
condition.

The issues of service connection for right knee disorder, a 
right elbow disorder, a left eye disorder, and the residuals 
of a cerebral concussion were considered in a statement of 
the case of March 1998.  There was no substantive appeal 
filed as to these issues.  Thus, the Board has no 
jurisdiction of these issues.  Subsequently it was determined 
that the issues had been denied on the basis that they were 
not well grounded.  In view of the change of law, the RO 
indicated that the issues needed to be reviewed.  That review 
has been initiated but has not been completed.  As such, 
those issues are not before the Board.

As noted, a 20 percent rating has been assigned for the back 
pathology.  As his notice of disagreement with the 10 percent 
centered mostly on his not having received notice to report 
for an exam, once the 20 percent was awarded he was asked to 
indicate whether that satisfied his claim.  There was no 
response, so the issue should remain open.  This issue, 
however has not been the subject of a statement of the case 
or otherwise developed for appellate review.  As such, it is 
not before the Board.

The veteran has been represented by the North Carolina 
Division of Veterans Affairs.  He has moved overseas so the 
Washington RO has jurisdiction of the appeal.  The 
representative has been forwarded pertinent documents, but 
has made no recent presentation in the case.  As long as all 
parties have been informed, the Board can continue.


FINDINGS OF FACT

1.  All pertinent evidence needed for resolution of the 
instant claim concerning the throat and sinus disorders has 
been obtained.

2.  The competent credible evidence of record does not 
establish a current throat or sinus disability.  The 
competent credible evidence of record does establish that the 
veteran has a deviated septum, which was diagnosed as 
congenital and was corrected surgically after service.


CONCLUSION OF LAW

The veteran's throat and sinus disorders were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991 and Supp. 2002); 38 C.F.R. §§  3.102, 3.303 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that all relevant facts have been 
properly developed.  In a December 2001 letter, the 
Washington, DC, RO informed the veteran of the provisions of 
the VCAA, and asked the veteran to send any medical evidence 
in his possession which documented treatment of his 
conditions for which he was claiming compensation.  The 
veteran also was provided consent release forms to authorize 
the RO to obtain records on his behalf.  The RO also informed 
the veteran that it would schedule any examinations required 
to assist the veteran with developing his claim.  Therefore, 
the Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual background

The veteran's service medical records (SMRs) reflect that, in 
February 1975, he incurred a head injury via a kick to the 
left temporal area, which resulted in loss of consciousness 
(LOC).  Medical examiners found all functions normal, 
diagnosed no sequela, and cleared the veteran for duty.

The veteran's SMRs document recurrent episodes where he was 
treated for sore throat and nasal congestion.  He was seen 
various times, including March and April 1975, March 1976, 
and June 1977.  He was also seen in 1995.  Diagnoses for 
these episodes either was, viral syndrome, flu, pharyngitis, 
or allergic rhinitis.  Treatment included nasal spray and 
medications.

Historically, the veteran filed his claim for compensation in 
October 1996.  A February 1997 VA general medical examination 
report noted a history of frequent sinus congestion with 
tenderness over the face, a history of chronic sinusitis with 
some congestion of nasal turbinates.  The examiner found 
these areas within normal limits.

The pertinent diagnosis was chronic sinusitis.

The veteran was seen in June 1997 for allergic rhinitis.  He 
reported some problem with a change of medication.  There was 
no exam, medications were adjusted and the assessment was 
allergic rhinitis.

In September 1997, it was reported that he was going to 
Turkey and that his problem history included chronic 
sinusitis.

A May 1999 VA eye, ear, nose, and throat, examination report 
recorded the veteran's history as 20 years of breathing 
difficulty, with dyspnea on exertion.  The veteran had a 
septoplasty in December 1998.  The examination reveal the 
following: no purulent discharge was present; a septal 
deviation still is present on the right side, posterior, 
minimal; no speech impairment was present; no chronic 
sinusitis was present; nasal obstruction was present, 25 
percent on the right and 20 percent on the left.  The 
examiner's diagnosis was: allergic rhinitis (target: nasal 
mucosa); septum deviation (congenital); turbinate 
hypertrophy; and nasal valve stenosis/nasal valves narrow.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 2002).  
Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent medical evidence of a current 
disability; medical or lay evidence of incurrence or 
aggravation of a disease or injury in service; and, medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 and Supp. 2002); 38 C.F.R. § 3.303(b) (2002); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The evidence of record clearly documents the veteran's 
condition with regards to his throat, sinus, and other nasal 
related episodes, i.e., difficulty breathing and congestion, 
etc.  The veteran's deviated septum, however, was diagnosed 
as congenital or developmental.  Congenital defects are not 
diseases or injuries within the meaning of applicable 
legislation for which compensation may be allowed.  38 C.F.R. 
§ 3.303(c) (2002).

The 1999 VA fee basis examination found no sinusitis present.  
Although the 1997 VA examination diagnosed chronic sinusitis, 
the actual clinical finding was sinus within normal limits.  
Further, no throat disability has been shown post-service.

Thus, while there are episodes of allergic reactions, sinus 
discomfort, and other complaints, a chronic acquired 
disorder, related to service, has not been demonstrated by 
the competent evidence.

ORDER


Entitlement to service connection for throat and sinus 
disorders, is hereby denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

